Citation Nr: 1335955	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  08-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for kidney stones (bilateral nephrolithiasis). 

2.  Entitlement to service connection for a liver disorder including as secondary to kidney stones (bilateral nephrolithiasis).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran (Appellant) represented by:  Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active duty service from January 2001 to January 2005. 

The claim for service connection for kidney stones comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  The claim for service connection for a liver disorder comes before the Board on appeal from a March 2008 rating decision by the RO in Manila, Republic of the Philippines.  In a notice of disagreement received in July 2010, the Veteran also disagreed with denials of service connection for PTSD.  As will be discussed below, a SOC must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2009, the Veteran provided testimony at a Board personal hearing (Travel Board hearing) before the undersigned Veterans Law Judge in Manila, Republic of the Philippines.  A transcript of the hearing is of record. 

The Board remanded the claims for service connection for kidney stones and a liver disorder for additional development in May 2010.  They return now for appellate consideration.  

In May 2010, the Board referred the issue of entitlement to service connection for lactose intolerance to the Agency of Original Jurisdiction (AOJ) because it had been raised by the record (specifically in a claim received in November 2006), but had not been adjudicated.  The record does not reflect that the AOJ has taken any action on this claim since May 2010.  Therefore, the Board refers again the issue of entitlement to service connection for lactose intolerance to the AOJ for appropriate action. 
The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain an in-service injury or disease of the kidneys. 

2.  Chronic symptoms of nephrolithiasis did not manifest during active service.

3.  Nephrolithiasis did not manifest to a compensable degree within one year of separation from service.

4.  Symptoms of nephrolithiasis have not been continuous since separation from service.

5.  The Veteran has a current disability of bilateral nephrolithiasis. 

6.  There current disability of bilateral nephrolithiasis is not related to service.

7.  The Veteran has a currently diagnosed hepatic calcification.

8.  The Veteran did not have a hepatic calcification during service.

9.  There is no in-service event, injury, or disease to which a hepatic calcification may be related.  

10.  The Veteran's hepatic calcification was not caused or aggravated by any service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney stones (bilateral nephrolithiasis) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a liver disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A January 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim for service connection for kidney stones (bilateral nephrolithiasis) and for a liver disorder in May 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Veteran was provided notice in October 2007 that he needed to reopen the liver disorder claim; however, the Veteran's original claim had not become final prior to that time.  The Veteran had submitted additional evidence in October 2007 that prevented finality from attaching.  See 38 C.F.R. § 3.156(b) (2013).  The original claim remained pending until the Veteran initiated an appeal after a March 2008 rating decision.  Although the October 2007 notice was misleading, the RO and the Board have subsequently addressed the claim on the merits, explained what was needed to substantiate the liver disorder claim on the merits, and provided ample opportunity to submit additional evidence.  The Board finds reopening error in the October 2007 notice letter to be harmless.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  During the July 2009 hearing, the undersigned Veterans Law Judge identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the cause, onset, and severity of the Veteran's disabilities.  Ultimately the claims were remanded for a VA examination.  These actions fulfilled the duties under 38 C.F.R. § 3.103.  See Bryant, 23 Vet. App. at 496-97.

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  The Veteran submitted copies of private treatment records from November 2006.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a May 2012 medical examination concerning both the kidneys and liver to obtain opinions, offered in June 2012, as to whether a current kidney or ureter disability was related to June 2005 findings of ureterolithiasis and microhematuria, and whether his hepatic calcification was related to service or caused or aggravated by the kidney or ureter disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  The Board notes that the examiner made a slight error in misidentifying a June 2005 VA examination as having occurred in August 2005; the August 2005 date was the date of the report, not the examination.  This error does not affect the substance of his conclusions or rationales and is accordingly harmless.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in May 2010 to provide the Veteran with a VA examination and medical opinion with regard to his claims.  As discussed, the exam occurred in May 2012 and June 2012 opinions were provided.  The exam and opinions are adequate for ratings purposes.  The Board finds that the RO complied substantially with May 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

Service Connection Laws and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 
21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any event, injury, or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Calculi of the kidneys, gallbladder, or bladder constitute "chronic diseases" listed under 38 C.F.R. § 3.309(a).  There has been a diagnosis of nephrolithiasis, a calculus of the kidney; therefore, 38 C.F.R. § 3.303(b) applies to the nephrolithiasis only.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b).  Hepatic calcifications are not on the list of "chronic diseases."  See 38 C.F.R. § 3.309(a).  The Board will not adjudicate that disorder under the provisions of 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1337.

Additionally, where a veteran served ninety days or more of active service, and a "chronic disease" becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Nephrolithiasis is to be rated as hydronephrosis except when recurrent stone formation requires a diet therapy, drug therapy, or invasive or non-invasive procedures more than twice per year, any of which would result in a 30 percent disability rating.  38 C.F.R. § 4.115b, Diagnostic Code (DC) 7508.  A minimum compensable rating is warranted for hydronephrosis for at least occasional attacks of colic without infection and not requiring catheter drainage.  38 C.F.R. § 4.115b, DC 7509.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing that a service-connected disability either caused or aggravated the current disability.  Id.  

The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  Accordingly, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He may provide lay evidence.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service Connection for Kidney Stones (Bilateral Nephrolithiasis)

The Board addresses first the nature of the current disability.  See Shedden, 381 F.3d at 1167.  The Board must assess prefiling diagnoses in evaluating whether a current disability exists at the date of claim filing or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran was given a diagnosis of ureterolithiasis at the June 2005 VA examination.  The diagnosis of ureterolithiasis was based on elevated microhematuria scores on urinalysis.  There are no subsequent diagnoses of ureterolithiasis during the pendency of this claim.  An October 2006 VA primary care note shows that a probable diagnosis of kidney stones on the basis of a repeat urinalysis and comparison to the results of the June 2005 urinalysis.  Private November 2006 ultrasound results showed that the Veteran's ureters were normal, but showed echogenic foci affecting both kidneys.  The diagnosis was bilateral nephrolithiasis.  The Veteran filed his claim for service connection in November 2006, stating specifically "kidney stones."  A June 2012 VA medical opinion states that microhematuria is a finding indicating the presence of kidney, ureter, or urinary bladder stones and that the later diagnosis of bilateral nephrolithiasis was at least as likely as not related to the June 2005 microhematuria findings.  The diagnosis was changed based on further review of the clinical presentation of the Veteran's symptoms and on imaging results unavailable in June 2005.  The Board finds that the Veteran has a current disability of bilateral nephrolithiasis, not ureterolithiasis as of the November 2006 filing of the instant claim.  The Board's consideration of the claim is therefore restricted to bilateral nephrolithiasis.  See Romanowsky, 26 Vet. App. at 294.  The Board notes that, regardless of the characterization of the disability, the outcome of the case is not altered.  

Nephrolithiasis is a "chronic disease;" thus, the Board addresses the criteria of 38 C.F.R. § 3.303(b) prior to direct service connection.  Initially, the evidence must establish that there were manifestations during service sufficient to establish chronicity of the disability at that time.  38 C.F.R. § 3.303(b).  

The Veteran testified before the undersigned that he was first found to have a calcification in his abdomen by an in-service March 2003 X-ray.  He also made this contention in his August 2007 Notice of Disagreement, identifying the X-ray report as dated March 13, 2003.  There is no other lay evidence of record pertaining to this issue.  

The Veteran's account of an in-service notation of an abdominal calcification is competent but not credible.  The existence of an abdominal calcification is a complex medical determination which was offered by medical professionals on the basis of laboratory and imaging results.  The Veteran is a layperson and cannot diagnosis himself with an abdominal calcification because he has not identified any lay observable symptoms that would enable a lay diagnosis.  See Jandreau, 492 F.3d at 1377.  He is competent, as a layperson, to report what doctors have told him or what he has read in his own medical records.  See id.  His service treatment records, however, contradict his report.  

A February 2003 treatment note indicates the presence of thoracic and lumbar spine pain with 20 degrees of scoliosis and a questionable defect at the L5 vertebra horizontal at the superior facet of the S1 vertebra.  Later that month, a CT scan was performed; the transcription date for the scan report is March 13, 2003.  No abdominal calcification is shown.  The lumbar spine CT scan showed levoscoliosis of the upper lumbar spine, a defect of the L5 pars interarticularis and severe bilateral L5 foraminal disc narrowing.  Disc herniation was shown at L5-S1 with a "subtle" annular bulge at L4-L5.  Osteoarthritic changes were noted on the L5 vertebra.  

This March 13, 2003 CT scan report is clearly the record on which the Veteran relies.  The identified radiographic disorders pertain to the spine, not the organs of the viscera.  The Veteran's account of an in-service notation of abdominal calcification is not credible because they are in direct contradiction to clearly documented medical evidence.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  The Veteran's contentions rely on his mistaken recollection of his records for their relevancy and competency; he has identified no other basis on which he, as a layperson, could know that he had an abdominal calcification during service.  For example, he has not offered an account of in-service lay observable symptoms that might be associated with the presence of an abdominal calcification.  Accordingly, the Board assigns the Veteran's statements of in-service abdominal calcification no probative weight.  

The Veteran's service treatment records show that he was monitored for abdominal pain during service.  At entry, the Veteran had a positive PPD converter in February 2001, which indicates the possible presence of tuberculosis.  He was started on an INH course for tuberculosis.  During the INH course, he was monitored for abdominal pain.  He denied pain in February, April, and May 2001, but did report pain in June 2001.  The tracking notes from February 2001 show that "RUQ" (right upper quadrant) pain is an expected side effect of INH.  The Veteran completed the course of INH in 2001 and had no further abdominal pain complaints.  

The first competent and credible evidence to demonstrate kidney stone formation was a diagnosis offered in the course of a June 2005 VA examination, the report of which is dated in August 2005, after the January 2005 separation from service.  As discussed above, the diagnosis offered at that time was ureterolithiasis.  

Review of the Veteran's service, VA, and post service private treatment records does not reveal any notation of nephrolithiasis or suspected nephrolithiasis based on any symptoms manifested during service.  The June 2012 VA medical opinion reviewed these records and concluded that there was no evidence of nephrolithiasis during service.  Although there was a complaint of abdominal pain, the Veteran has not stated that this was a manifestation of nephrolithiasis and the remaining evidence weighs against the complaint being a manifestation of nephrolithiasis.  The Board finds that bilateral nephrolithiasis was not shown as such in service.

The Board also finds that the kidney stone disability has not been productive of symptoms continuously since service.  The Veteran filed an original May 2005 claim for, among other disabilities, residuals of a vasectomy.  He was provided a genitourinary examination in June 2005, which resulted in an incidental finding of microhematuria on urinalysis consistent with ureterolithiasis.  The Veteran also testified before the undersigned that he was diagnosed with stones in 2005, not that he was experiencing continuous symptoms.  He has not reported ongoing symptoms in the five months from his January 2005 separation from service to the June 2005 VA examination.  Indeed, the Veteran did not report ongoing symptoms after the June 2005 VA examination.  The next entry to discuss potential kidney stones is an October 2006 primary care note, which does not mention any associated ongoing symptoms.  A November 2006 private evaluation for kidney stones does not mention any lay observable symptoms or symptoms that had been continuously present since January 2005.  While the record is not clear whether any symptoms were continuously present between June 2005 and November 2006, the lack of symptoms from January to June 2005 breaks continuity to service.  The Board finds that the kidney stone disability has not been productive of symptoms continuously since service.  

The Board also finds that nephrolithiasis was not manifest to a compensable degree within one year of separation from service when considering either the nephrolithiasis or hydronephrosis.  See 38 C.F.R. § 4.115b.

The Veteran has not alleged and the record does not otherwise show that he was placed on diet or drug therapy or underwent a procedure for nephrolithiasis in the year following his separation from service.  See 38 C.F.R. § 4.115, DC 7508.  The Veteran had no specific treatment for kidney stone formation during the first post-service year.  An October 2006 VA nursing note indicates that he was not on a special diet at that time.  

The Veteran was seen for an evaluation in November 2006 by a private provider.  An initial ultrasound report indicates the presence of non-shadowing echogenic foci in only the right kidney, but a second ultrasound found foci in both kidneys.  The ureters were not dilated.  A November 2006 medical certificate indicates that the Veteran was found to have bilateral nephrolithiasis.  The recommended treatment included extracorporeal shock wave lithotripsy (ESWL) and a course of sodium bicarbonate for one month.  

The Board finds that the record establishes the need for drug therapy and a treatment procedure after expiration of the presumptive period.  There is no evidence to suggest that he was placed on diet therapy.  The first drug therapy was recommended in November 2006.  A treatment procedure, ESWL, was also not recommended until November 2006.  The Veteran separated from service in January 2005; manifestations must be shown to a compensable degree within one year of that date.  November 2006 is ten months after the presumptive window closed.  Thus, the compensable rating criteria are not met within one year of separation from service under the nephrolithiasis criteria.

The Board also finds that the Veteran's bilateral nephrolithiasis was not manifest to a compensable degree as hydronephrosis.  38 C.F.R. § 4.115b, DCs 7508, 7509.  A compensable rating for hydronephrosis requires the presence of at least intermittent attacks of colic.  38 C.F.R. § 4.115b, DC 7509.  Colic is acute abdominal pain.  Dorland's Illustrated Medical Dictionary 389 (31st ed. 2007).  Again, the Veteran has not reported any lay symptoms that he believes are related to his nephrolithiasis or ureterolithiasis during the one year following his January 2005 separation from service, to include acute abdominal pain.  The August 2005 report of the June 2005 VA examination indicates that the Veteran had no history of acute nephritis or hydronephrosis.  The October 2006 nursing note contains a complaint of low back pain, but he is separately service-connected for disc herniation at the L5-S1 level, with levoscoliosis, lumbar strain, and right radiculopathy.  A separate primary care physician note of the same date referred the Veteran to the orthopedic service for his low back pain complaints.  The Board finds this persuasive evidence that the Veteran's low back complaints are not colic.  He did not have complaints of abdominal, versus low back, pain during his first post-service year.  The Board finds that the preponderance of the evidence is against a finding of occasional attacks of colic within one year of the Veteran's January 2005 separation from service.  Thus, the nephrolithiasis was not manifest to a compensable degree within one year of separation from service under the hydronephrosis criteria.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509.  Service connection is not warranted under 38 C.F.R. § 3.307.

The Board turns to direct service connection.  Although the current disability element is well established, the preponderance of the evidence is against the existence of an in-service event, injury, or disease to which the bilateral nephrolithiasis may be related.  The Veteran has pointed to the March 2003 CT scan as showing the presence of his disability during service; however, the Board has found that contention is not credible.  The Veteran has not identified any other incident or circumstance of service to which his bilateral nephrolithiasis may be related.  There is no other lay evidence in support of this claim.  

The medical evidence does not otherwise suggest a possible in-service event, injury, or disease to which the nephrolithiasis may be related.  The Veteran's service treatment records are extensive yet do not reveal complaints, treatment or diagnoses related to the kidneys.  The Board has found above that there were no manifestations of bilateral nephrolithiasis during service.  The only medical evidence to address whether nephrolithiasis was related to service is a May 2012 VA examination and June 2012 addendum opinion.  As stated above, the examiner mistook the August 2005 report date for the actual date for the June 2005 VA examination.  The Board notes that correcting this date to June 2005 in no way alters the substance of the rationale or opinion.  The examiner explained that the bilateral nephrolithiasis was related to the June 2005 microhematuria findings, a clearly post service event.  The examiner did not identify any in-service event, injury, or disease to which the kidney stones may be related despite complete review of the Veteran's service treatment records, post service treatment records, and interview and examination of the Veteran.  The rationale states that "[t]here is no indication of onset or manifestation of kidney stones in service."  The examiner discussed the history of the ureteral stone diagnosis, entertained due to findings of microscopic hematuria and calcification at the L3-L4 paravertebral level lumbosacral spine x-ray in June 2005.  

On the question of nexus to service, there is a single entry of abdominal pain date June 2001.  As stated, this occurred at a time when the Veteran was on medication that had abdominal pain as a side effect.  Given that the June 2001 entry was a part of the claims file before the examiner, the Board assumes that he reviewed it.  The examiner concluded that the bilateral nephrolithiasis presented as microscopic hematuria in June 2005, post service.  The Board notes that the June 2012 VA medical opinion as to this issue provides a checkbox mark that the bilateral nephrolithiasis was at least as likely as not "incurred in or caused by the claimed in-service injury, event, or illness."  The checkbox mark is inconsistent with the rationale and opinion provided; the Board considers it a typographical error.  

There is no other medical evidence which discusses possible in-service incurrence of kidney stones or a possible relationship between kidney stones and an in-service event, injury, or disease.  The Board finds the weight of the medical evidence against an in-service incurrence event, injury, or disease.  In the absence of an in-service event, injury, or disease to which the current disability may be related, service connection is not warranted on a direct basis.  See Shedden.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the existence of an in-service event, injury, or disease to which the current bilateral nephrolithiasis may be related.  Service connection is not warranted because the weight of the evidence shows no in-service injury or disease.  As the Veteran's claim fails for lack of an in-service event, injury, or disease, the preponderance of the evidence is also against a relationship between the current disability and such an in-service incurrence event, injury, or disease.  See Shedden.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for kidney stones (bilateral nephrolithiasis).  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Liver Disorder

The Veteran filed his claim for a liver disorder following a November 2006 abdominal ultrasound which had a hepatic calcification as an incidental finding.  At a May 2012 VA examination, a liver parenchymal calcification of the right lobe was found again by ultrasound.  The current disability is well established.  See Shedden.  

The Board finds that the liver calcification was not incurred in service and that there is no in-service event, injury, or disease to which it may be related.  The Veteran's testimony regarding his liver disability is identical to his testimony regarding his kidney stones, that he was found to have an abdominal calcification during service as shown by a March 2003 X-ray report.  The Board has already found that contention to be not credible.  The Veteran does not allege that any other incident or circumstance of service may be responsible for his liver calcification.  Review of the record does not otherwise suggest an in-service event, injury, or disease to which his liver calcification may be related.  The Veteran did not provide a lay history of persistent symptoms since service which might relate the current disability to service during his July 2009 testimony before the undersigned or during his May 2012 VA examination.  The May 2012 VA examination report contains an opinion that the Veteran's hepatic calcification was not likely related to service.  The examiner indicated that the disability was not caused by any service-related illness or injury.  The Board finds that the preponderance of the evidence is against in-service incurrence of hepatic calcification and against a relationship between hepatic calcification and any incident of service.  Service connection must be denied for a liver disorder on a direct basis.  See Shedden.  

The Veteran also claimed his kidney stone (bilateral nephrolithiasis) contributed to his liver disorder; however, service connection for any disability secondary to kidney stones is moot because the Board has denied service connection for kidney stones.  See 38 C.F.R. § 3.310.  Although the Veteran is service-connected for a variety of other disabilities, he does not contend that any of the service connected disabilities either caused or aggravated his hepatic calcification.  Review of the record does not reveal any evidence that tends to show a causal or aggravation relationship between the service-connected disabilities and the hepatic calcification.  Thus, secondary service connection based on a service-connected disability is not reasonably raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  The secondary service connection theory does not need to be discussed further in this decision as there remains no question of law or fact to be decided.  38 U.S.C.A. § 7104 (West 2002) (Board is to decide questions of law and fact).  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a liver disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for kidney stones (bilateral nephrolithiasis) is denied. 

Service connection for a liver disorder is denied.


REMAND

The Veteran has pursued a claim for service connection for PTSD entirely apart from the above appeal.  The claim was denied in a July 2009 rating decision.  The Veteran submitted a July 2010 Notice of Disagreement as to the PTSD denial.  The RO did issue a Statement of the Case (SOC) for which no substantive appeal has been received.  The Board notes, however, that there was a conflict in addresses at the time the SOC was issued.  The Veteran had reported an address in Manila, the Republic of the Philippines, to the RO in June 2011.  In April 2012, the Veterans Health Administration sent a letter to a Quezon City address scheduling the May 2012 VA examination discussed above.  The SOC was mailed to the Manila address in May 2012.  On the day following issuance of the May 2012 SOC, the Veteran appeared for his VA examination and reported a third address in Talisay.  

Although the SOC was not returned as undeliverable, the Board is not persuaded that the issuance of the SOC was adequate to discharge VA obligations regarding identification of the last known address.  The Board instructs that the SOC be reissued to the Veteran's current address of record.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after reissuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issue of service connection for PTSD is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of service connection for PTSD at his current address of record.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2013).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


